NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED
                                        IN THE DISTRICT COURT OF APPEAL

                                                  OF FLORIDA

                                                  SECOND DISTRICT


SHERRY GREENWOOD,                                 )
                                                  )
              Petitioner,                         )
                                                  )
v.                                                )            Case No. 2D15-3553
                                                  )
STATE OF FLORIDA,                                 )
                                                  )
              Respondent.                         )
                                                  )

Opinion filed October 14, 2015.

Petition for Writ of Prohibition to the Circuit
Court for Pinellas County; Chris Helinger,
Judge.

Wade M. Whidden of Whidden Law P.L.,
Tampa, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Respondent.


PER CURIAM.

              Sherry Greenwood petitions this court for a writ prohibiting Circuit Court

Judge Chris Helinger from presiding over her criminal prosecution in Pinellas County

Circuit Court case number 14-11063-CF. We grant the petition.

              Ms. Greenwood, through counsel, filed a motion to disqualify Judge

Helinger from presiding over her case. At the beginning of a pretrial hearing, Judge
Helinger provided counsel with an order denying the motion to disqualify as legally

insufficient. The order does not comment on the truth of the facts presented in the

motion. However, during the hearing, Judge Helinger improperly attempted to refute

facts that Ms. Greenwood alleged as a basis for believing that she would not receive a

fair trial or sentencing before Judge Helinger. See Fla. R. Jud. Admin. 2.330(f); Bundy

v. Rudd, 366 So. 2d 440, 442 (Fla. 1978) ("When a judge has looked beyond the mere

legal sufficiency of a suggestion of prejudice and attempted to refute the charges of

partiality, he has then exceeded the proper scope of his inquiry and on that basis alone

established grounds for his disqualification."). Accordingly, we grant Ms. Greenwood's

petition, we vacate the stay of the proceedings in case number 14-11063-CF previously

imposed by this court, and we order the Chief Judge of the Sixth Judicial Circuit to

assign a successor judge pursuant to rule 2.215(b)(4) to preside over the case.

             Petition granted.



CASANUEVA, SILBERMAN, and SLEET, JJ., Concur.




                                           -2-